Citation Nr: 0501858	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-26 689	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hiatal hernia with gastroesophageal disease, 
gastritis and chronic peptic ulcer disease. 

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.




ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from October 1987 to December 
1993.

These matters come before the Board of Veterans' Appeals 
(Board) as a merged appeal from October 2002 and October 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  

The issue of entitlement to an increased rating for 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2. The veteran's hiatal hernia with gastroesophageal disease, 
gastritis, and chronic peptic ulcer disease is not 
characterized by persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for a hiatal hernia with gastroesophageal disease, 
gastritis, and chronic peptic ulcer disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. 
§§ 3.321, 4.1- 4.14, 4.112- 4.114, Diagnostic Code 7346 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran was initially informed of the evidence needed to show 
his entitlement to service connection for a stomach 
disability via an August 2003 RO letter, the October 2003 
rating decision, and the July 2004 statement of the case.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a rating 
decision and a statement of the case VA satisfied the fourth 
element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
ratings.  Information letters, a rating decision and a 
statement of the case have advised him of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.  
In this regard, it has been determined by VA's Office of the 
General Counsel that, when a claim of service connection is 
granted and the veteran submits a notice of disagreement as 
to the disability evaluation assigned, notice under 38 
U.S.C.A. § 5103(a) is not required as to the claim raised in 
the notice of disagreement.  See VAOPGCPREC 8-2003 (December 
22, 2003).  Instead, it was concluded that the RO's only 
obligation under such circumstances is to develop or review 
the claim and, if the disagreement remains unresolved, to 
issue a statement of the case.  Id. Such was done in the 
present case.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).  In addition, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

In this case, in an October 2003 rating decision, the veteran 
was granted service connection for a hiatal hernia with 
gastroesophageal reflux disease, gastritis and chronic peptic 
ulcer disease, and was assigned a 10 percent rating under 
Diagnostic Code 7346, effective July 18, 2003.  The veteran 
is currently seeking an initial evaluation in excess of 10 
percent.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. See 
38 C.F.R. § 4.113 (2004).  The Board notes that ratings under 
Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, 
and 7345 to 7348 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  See 38 
C.F.R. § 4.114 (2004).

Under Diagnostic Code 7346, a 10 percent evaluation is 
assignable for a hiatal hernia "with two or more of the 
symptoms for the 30 percent evaluation of less severity."  A 
30 percent evaluation is assignable for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  And, 
a 60 percent evaluation is assignable for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2004).

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a greater 
loss for a brief period of time.  See 38 C.F.R. § 4.112.  
However, as will be discussed below, clinically significant 
weight loss has not been shown to be a manifestation of the 
veteran's hiatal hernia with gastroesophageal reflux disease, 
gastritis, and chronic peptic ulcer disease.  Consequently, 
the Board will only briefly discuss and compare below the 
criteria for weight loss.

In this case, the medical evidence includes treatment records 
from the Ponce and San Juan VA Medical Centers (VAMC) dated 
from 2001 to 2004 that essentially show the veteran was 
treated for recurrent reflux.  Specifically, a notation dated 
in May 2003 indicates complaints of epigastric pain with 
reflux, chronic diarrhea with perianal irritation and 
abdominal distention, and one episode of melena.  A notation 
dated in July 2003 indicates complaints of recurrent 
epigastric pain and diarrhea with one episode of black 
stools, but no active bleeding.  An upper gastrointestinal 
(GI) series was also performed in July 2003.  The findings 
showed adequate distensiblilty of the thoracic and distal 
esophagus with a small sliding type of hiatal hernia with 
marked gastroesophageal reflux up to the midthoracic 
esophagus.  A mildly deformed duodenal bulb without a 
definite active ulcer crater was also observed.  The 
examining physician diagnosed the veteran with a small hiatal 
hernia with marked gastroesophageal reflux, gastritis, and a 
deformed duodenal bulb suggestive of chronic peptic ulcer 
disease.  An August 2003 notation indicates complaints of 
upset stomach and reflux symptoms.  A June 2004 medical 
notation indicates complaints of recurrent reflux and some 
stomach discomfort.  

In September 2003, the veteran underwent VA examination.  The 
report of the examination indicates that the veteran had 
subjective complaints of epigastric burning pain and acid 
reflux.  The examiner referred to the July 2003 GI series, 
which found a small hiatal hernia with a gastroesophageal 
reflux disease, gastritis, and chronic peptic ulcer disease 
of the duodenum.  Upon physical examination, the veteran was 
found to be 70 inches tall weighing 220 pounds.  His abdomen 
was soft depressible, and nontender with normal peristalsis.  
No hepatosplenomegals was found.  The veteran was diagnosed 
with hiatal hernia with gastroesophageal reflux disease, 
gastritis, and chronic peptic ulcer disease.  In the 
examining physician's opinion it was at least as likely as 
not that the veteran's claimed stomach conditions were the 
direct result of medications taken for his service-connected 
back and skin disabilities.  

Applying the criteria of Diagnostic Code 7346 to the facts of 
this case, the Board finds that, the veteran's disability 
simply is not characterized by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

Specifically, per the last September 2003 VA examination 
report, he is 70 inches tall weighing 220 pounds.  There is 
no indication that the veteran has experienced weight loss.  
In fact, a May 2003 VAMC treatment note indicates that the 
veteran was 100 pounds overweight, and suggested that veteran 
consider lifestyle and dietary changes in order to loose 
weight.  Lastly, the objective medical findings are negative 
for any evidence of dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain.  As such, 
the preponderance of the evidence simply does not show that 
the service-connected hiatal hernia with gastrointestinal 
reflux disease, gastritis, and chronic peptic ulcer disease 
meets the criteria for a disability evaluation in excess of 
10 percent.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2004).

The Board notes that the VA examiner at the September 2003 
examination indicated that the veteran's medical records were 
not available for review.  The United States Court of 
Veteran's Appeals (Court) held in Green v. Derwinski that the 
duty to assist includes the conduct of a through and 
contemporaneous medical examination, which takes into account 
the records of prior medial treatment, so that the evaluation 
of the disability with be full informed.  See Green v. 
Derwinski, 1 Vet. App. 121.   As mentioned above, the 
veteran's disability must be characterized by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  See 
38 C.F.R. § 4.114, Diagnostic Code 7346.  The medical records 
in the veteran's claims file do not indicate that the 
veteran's disability is characterized by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  Even 
without the benefit of the veteran's medical records, the VA 
examiner obtained a through history of the veteran's 
disability, and diagnosed him with hiatal hernia with 
gastroesophageal reflux disease, gastritis, and chronic 
peptic ulcer disease.  There is no indication, that reviewing 
the veteran's past medical records would change the diagnosis 
of the current severity of the veteran's service-connected 
disability, or that a review of the veteran's medical records 
would indicate his disability is characterized by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal arm or 
shoulder pain, productive of considerable impairment of 
health (required for entitlement to a 30 percent evaluation).  
Therefore, a remand to have the veteran examined again with a 
review of his medical records would serve no purpose other 
than to impose additional burdens on VA with no benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (even strict adherence to the requirements of 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran) 

Hence, the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial disability 
evaluation in excess of 10 percent for gastrointestinal 
reflux disease and hiatal hernia.  Under these circumstances, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, 
supra.  However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 10 percent rating from the date of 
his claim.  Therefore, the assignment of staged evaluations 
in this case is not necessary.

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) is warranted.  
In the instant case, however, the evidence does not show that 
the above addressed service-connected disability causes 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluations) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.

Specifically, the Board finds that the medical evidence of 
record simply does not show that the service-connected 
disability addressed in this decision, per se, is productive 
of marked interference with employment.  In this respect, the 
law is clear that only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on this issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). To the extent that the claimant may experience 
functional impairment due to the service-connected disability 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned rating.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of a higher 
rating on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for hiatal 
hernia with gastroesophageal disease, gastritis and chronic 
peptic ulcer disease is denied.


REMAND

Upon further review of the evidentiary record, the Board 
finds that the VA's redefined duties to notify and assist a 
claimant, as set forth in the VCAA have not been fulfilled 
regarding the issue of an increased disability evaluation for 
lumbosacral strain.  See Quartuccio, supra, and Charles v. 
Principi, 16 Vet. App. 370 (2002).  Significantly, the rating 
criteria pertaining to intervertebral disc syndrome (IDS) 
were amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (August 22, 2002).  Similarly, the rating criteria 
for diseases and injuries of the spine were recently amended 
effective September 26, 2003.  See 68 Fed. Reg. 54,454-58 
(August 27, 2003).  The veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria, 
but only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  VAOPGCPREC 
3-2000 (April 10, 2000).  

The Board notes that the September 2002 VA examination report 
did not contain clinical findings addressing the revised 
rating criteria, which includes both orthopedic and 
neurologic criteria.  Therefore, the veteran should be 
afforded VA orthopedic and neurologic examinations for his 
low back disability that consider the new IDS and September 
2003 spinal disorders rating criteria.  On remand, the 
examiner should indicate whether the veteran has IDS of the 
lumbosacral spine and the RO should consider all likely 
diagnostic codes, to include both the old (pre-September 
2002) and new rating criteria (September 2002 and September 
2003).   

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure for the issue on appeal 
(lumbosacral strain) that all 
notification requirements set forth at 38 
U.S.C.A. 
§ 5103A (West 2002) and C.F.R. § 3.159 
(2004); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
warrant a grant of the claim on appeal 
(under the old and new rating criteria); 
(2) about the information and evidence 
not of record that is necessary to 
substantiate his claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
service-connected lumbosacral strain 
since August 2003, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Additionally, the RO should request that 
the veteran provide information as to the 
dates of any treatment for his 
lumbosacral strain at any VAMC since 
April 2004.  Copies of the medical 
records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).   

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurologic 
examinations, by appropriate 
specialist(s), to evaluate the severity 
of his service-connected lumbosacral 
strain.  The claims folder must be made 
available to and be thoroughly reviewed 
by the examiner(s) in connection with the 
examinations.  The examiner(s) must 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
disability, including 1) x-rays studies, 
and 2) range of motion studies (with 
specific measurements expressed in 
degrees).  Following a review of the 
veteran's medical records and history, 
the examiner(s) should discuss all 
relevant medical evidence/findings 
regarding the service-connected 
lumbosacral strain.  The examiner(s) must 
proffer an opinion as to the specific 
extent and severity of the appellant's 
disability, to include a complete and 
detailed discussion of all functional 
limitations associated with this 
disability, including precipitating and 
aggravating factors (i.e., movement and 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, the effect the disability 
has upon daily activities, and the degree 
of functional loss of the affected parts, 
if any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiner(s) should 
further address the extent of functional 
impairment attributable to any reported 
pain.

If the veteran has degenerative disc 
disease of the lumbar spine, the 
orthopedic/neurologic examiner(s) should 
discuss the total duration of any 
incapacitating episodes (number of days) 
in the past 12 months, as well as comment 
on any related chronic orthopedic or 
neurologic manifestations.  

Comments should also be provided as to 
whether the veteran experiences symptoms 
compatible with severe, recurring 
attacks, with intermittent relief or 
pronounced intervertebral disc syndrome 
compatible with sciatic neuropathy, 
muscle spasms, absent ankle jerk, or 
other neurological findings appropriate 
to the site of the diseased disc, with 
little intermittent relief.  

Furthermore, upon examination of the 
veteran, the examiner(s) should render an 
opinion as to the effect that the 
service-connected back disability has, if 
any, on his earning capacity.  The 
examiner(s) should render an opinion as 
to whether this disability alone has 
caused marked interference with the 
veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist(s) 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to an increased 
disability evaluation for lumbosacral 
strain, currently evaluated as 20 percent 
disabling, specifically considering the 
criteria listed in the VA Rating Schedule 
as effective prior to September 26, 2003, 
and as effective September 26, 2003), to 
include intervertebral disc syndrome 
(Diagnostic Code 5293/5243, as effective 
prior to and as of September 23, 2002).  
In addition, the RO should take into 
consideration 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.59, and the holdings in DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  
Furthermore, the RO's consideration of 
referring the service-connected claim for 
extraschedular evaluations under 38 
C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  

7.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


